Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 20, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  143895                                                                                                Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 143895
                                                                     COA: 305045
                                                                     Wayne CC: 2010-000997-FH
  TIMOTHY ALAN GREENWALD,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 25, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

           MARILYN KELLY, J. (dissenting).

        I would order the trial court to conduct a hearing to assess defendant’s ability to
  pay the fines and fees imposed on him under MCL 771.3, MCL 769.1k, and MCL
  600.4803(1). Defendant is entitled to such a hearing under People v Music1 and People v
  Jackson.2 Ordering the hearing would secure defendant’s ability to present a manifest-
  hardship defense under MCL 771.3(6)(b) to the enforcement of the costs and fines.




  1
      People v Music, 428 Mich 356, 362 (1987).
  2
      People v Jackson, 483 Mich 271, 292-293 (2009).



                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 20, 2012                      _________________________________________
           d0417                                                                Clerk